Name: Council Regulation (EEC) No 3491/90 of 26 November 1990 on imports of rice originating in Bangladesh
 Type: Regulation
 Subject Matter: trade policy;  plant product;  trade;  Asia and Oceania;  international trade
 Date Published: nan

 4. 12. 90 Official Journal of the European Communities No L 337/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3491/90 of 26 November 1990 on imports of rice originating in Bangladesh  50 %, and  ECU 3,6 ; (b) for husked rice falling within CN code 1006 20 :  50 % and  ECU 3,6 ; (c) for semi-milled and wholly-milled rice falling within CN code 1006 30 :  the amount for the protection of the industry referred to in Article 14 (3) of Regulation (EEC) No 1418/76 (2), as last amended by Regulation (EEC) No 1806/89 (3), in the case of semi-milled rice, in line with the conversion rate for wholly ­ milled and semi-milled rice as referred to in the third indent of Article 19 (a) of that Regulation, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, in the context of the Uruguay Round mid-term review, to offer preferen ­ tial import arrangements for rice originating in the least ­ developed non-ACP States having shown an interest and which are listed in Annex V to Council Regulation (EEC) No 4258/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain agricul ­ tural products originating in developing countries (') ; Whereas the preferential import arrangements which are the subject of the offer addressed to the least-developed countries involve a reduction in the levy on imports into the Community within the limits of those quantities traditionally imported by the Community, providing that an export tax of an amount corresponding to the reduc ­ tion is collected by the exporting country ; Whereas one of the countries to which the offer was addressed, Bangladesh, has indicated its interest in the development of trade in rice ; Whereas a certificate of origin could ensure that the advantages of the arrangements are restricted solely to rice originating in Bangladesh,  50 % and  ECU 5,4. 2. Paragraph 1 shall apply solely :  to imports for which the importer provides proof that an export tax of an amount corresponding to the reduction referred to in that paragraph has been collected by the exporting country,  to the product for which the competent authority of the exporting country has issued a certificate of origin. Article 2 1 . The reduction in the levy provided for in Article 1 shall be limited, by calendar year, to a quantity equivalent to 4 000 tonnes of husked rice. The quantities at stages of milling other than the husked-rice stage shall be converted using the conversion rates fixed in Article 1 of Regulation No 467/67/EEC (4), as last amended by Regulation (EEC) No 2325/88 0. HAS ADOPTED THIS REGULATION : Article 1 1 . For imports originating in Bangladesh and within the limits of the quantities laid down in Article 2, the import levy on rice falling within CN codes 1006 10 (excluding CN coe 1006 10 10), 1006 20 and 1006 30 shall be equal to the levy applicable on imports from third countries, minus : (a) for paddy rice falling within CN code 1006 10, exclu ­ ding CN code 1006 10 10 ; (2) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . (4) OJ No 204, 24. 8 . 1967, p. 1 . (') OJ No L 375, 31 . 12. 1988, p. 47. 0 OJ No L 202, 27. 7. 1988, p. 41 . No L 337/2 Official Journal of the European Communities 4. 12. 90 Article 42. The Commission shall suspend the application of Article 1 once it ascertains that, during the year in progress, imports qualifying under the provisions of the said Article have attained the quantity indicated in para ­ graph 1 . Article 3 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedures laid down in Article 27 of Regulation (EEC) No 1418/76. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1990 . For the Council The President C. DONAT CATTIN